Order entered October 15, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01184-CR

                             DEMPSTER A. ROSS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80539-2014

                                         ORDER
        We GRANT court reporter Kristen Kopp’s October 12, 2014 request for an extension of

time to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE